Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 01/03/2022.
Claims 1,4,7,10-11,14,17 and 20 have been amended.
Claims 2,8,12 and 18 have been canceled.
Claims 1,3-7,10-11,13-17 and 20, are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 01/03/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 under 35 USC § 101:
Applicant argues that “the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the{P60868 05109493.DOCX} 9 Attorney Docket No. P60868 Application No. 17/005,995 additional elements recite a specific improvement over prior art systems. In the amended independent claims, the additional elements recite improvements to the field of providing targeted offers for digital wallet products. In particular, claim 1 recites a method for providing an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to either or both of a support vector machine model and a clustering model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient (page 2/11);
Examiner disagrees. The additional elements in the amended independent claims, individually and in combination, DO NOT integrate the exception into a practical application because the{P60868 05109493.DOCX} 9 Attorney Docket No. P60868 Application No. 17/005,995 additional elements DO NOT  recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
The use of computer (i.e. processor) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., providing targeted offers for digital wallet products and/ or providing an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to either or both of a support vector machine model and a clustering model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient ) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1,3-7,10-11,13-17 and 20 under 35 U.S.C. § 101 is maintained.
Applicant argues that “the amended claims cover a particular way to achieve a desired outcome as opposed to merely providing instructions to apply the exception using a generic computer. See MPEP 2106.05(a). Additionally, similar to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the amended claims address a technological problem particular to providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of digital wallet products. As such, the amended independent claims integrate the judicial exception into a practical application.  In summary, under the 2019 PEG, the claims at issue here are not directed to a judicial exception. Accordingly, the Section 101 rejection should be withdrawn because independent claims 1 and 11, as well as their respective dependent claims, are not directed to an abstract idea (page 3/11)”.
Examiner disagrees.   DDR improved/changed the operation of the computer system by allowing a consumer to "go to" a webpage/URL outside of the domain of the current webpage, by recreating a webpage/URL inside the domain that was essentially identical to the webpage/URL outside the domain, which changed the functioning of the computer as the court stated "…the claimed invention represents a 'software-based invention that improve[s] the performance of the computer system itself.'", so both DDR and  Bascom resulted in an "improvement to another technology or technical field".  Although the Applicant tries to compare this to an improvement of computer operation where the applicant states "… specification makes clear that a logical model that includes constructing a quasi-social network, as recited in claim 1, includes features not found in typical audience targeting methods and represents a technical improvement."  The claims are not a technical improvement to the operation of a computer but the removal of human labor that is just automating a task and not patent eligible, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Thus, providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field of digital wallet products are not technological in nature and merely narrow or limit the abstract idea to a particular environment, which has been found to be ineffective to render an abstract idea eligible.
Accordingly, as stated above,  the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., providing targeted offers for digital wallet products by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field of digital wallet) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1,3-7,10-11,13-17 and 20 under 35 U.S.C. § 101 is maintained.
Applicant argues that “ The amended claims disclose a specific, computer required process to provide an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to either or both of a support vector machine model and a clustering model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient. Thus, the additional elements are more than simply implementing a mental process on a generic computer. Accordingly, Applicant respectfully requests that the Section 101 rejection of independent claims 1 and 11, as well as their associated dependent claims, be withdrawn (page 4/11)”.
Examiner disagrees. as stated above, and in the rejection below, then claimed  additional elements in the amended independent claims, individually and in combination, DO NOT integrate the exception into a practical application, because the{P60868 05109493.DOCX} 9 Attorney Docket No. P60868 Application No. 17/005,995 additional elements DO NOT  recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
The use of computer (i.e. processor) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., provide an offer for a proposed transaction to a potential recipient that includes obtaining information about the potential recipient by receiving the information from the potential recipient via a graphical user interface and applying a first algorithm that corresponds to either or both of a support vector machine model and a clustering model to each of a set of first parameters and to each of a set of second parameters in order to determine whether to provide the offer to the potential recipient) at best improvements to the performance of the abstract idea and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1,3-7,10-11,13-17 and 20 under 35 U.S.C. § 101 is maintained. 
Regarding claims 1-20 rejection under 35 U.S.C. § 102 (b) and 103 (a):
Applicant respectfully submits that the cited references fail to disclose or suggest these recited claim features. Regarding the recitation of "receiving the first information from the potential recipient via a graphical user interface”;  Applicant respectfully submits that Cassel is directed to a method for identifying a customer based on transaction-specific information. As such, in Cassel, the information about the customer is not provided directly by the customer, because if it was, there would be no need to figure out the identity of the customer (page 7/11)”.
Examiner disagrees.  Cassel in at least paragraph 26 discloses a system and method that receives requests from users to view details associated with a first transaction conducted by the user (e.g., a purchase of items or services from an online merchant via a browser). The request may be in the form of a user logging into a web interface using at least some information that corresponds to a first asset (first asset information) that is provable by the user to be under the control of the user.   Examples of such assets may be mobile telephone or an email account, and the asset information corresponding to the asset may be a mobile telephone number or an email address. Information provided by the user at login may include other identifying information, such as a birthdate or a national identity number.
Cassel also in at least paragraph 36 discloses  if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions.
Accordingly, Cassel discloses the amended recitation of “receiving the first information from the potential recipient via a graphical user interface”.   Thus, the claim rejection over the cited prior art of Cassel, with regard to the above, claimed limitation is maintained.    
Applicant argues that “there is no disclosure whatsoever in relation to either of "a support vector machine model" or "a clustering model". further, Applicant respectfully submits that Jones also fails to disclose these recited claim features (page 8/11)”.
Examiner disagrees.      As per Applicants’ specification “Clustering is the task of grouping together a set of objects in a way that objects in the same cluster are more similar to each other than to objects in other cluster”.  
Thus, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Jones in at least column 9, lines 44-67 discloses the various content providers 301 (previously noted in FIGS. 1 and 2) provide information on past performance of consumers to the integrated database 311. Affinity  group data such as membership information in particular groups is also provided to the integrated database. Geo-demographic data, that is information on whether the consumer fits in a particular demographic group keyed to the geographic area in which the consumer is located, is also provided to the integrated database together with various lists from third parties and any profile of socioeconomic data presented by the member itself 309.  
Jones also in at least column 13, lines 18-45 discloses  Referring to FIG. 6 the generalized customer analysis is described. The data base of the present invention stores information concerning the customers transaction history. This database includes all of the highly disparate goods and services purchased with the customer's financial card or through the loyalty marketing network and the other data that can be collected on the customer's purchases. In addition, the individual customer profile is also accessed. This customer profile 112 comprises financial information on the customer, the customer's credit history, financial status, debts and any other information concerning that customer. This customer profile 112 is also used in individualized customer analysis. In addition, the demographic and statistical data 114 concerning the demographic group to which the customer belongs is also used in the calculation. This demographic/statistical data 114 describes the spending habits of the generalized demographic group to which the customer belongs. This is also an index of the potential purchases that a particular customer might make based on the customers demographic group, even though the customer may not have made such a purchase recently, or at all. These three factors, the customer transaction history 110, the customer profile 112, and the customer's demographic/statistical data 114 are input to the present invention to obtain a generalized series of derived variables concerning the customer 116. This variable takes into account the amount and frequency of purchases, what has been purchased specifically, and how often.
 Accordingly,  Jones discloses grouping and storing objects into a transaction database. Thus, the claim rejection over the cited prior art of Jonesl, with regard to the above, claimed limitation  is maintained.    
Applicant argues that “ A careful inspection of the cited portions of Cassel reveals that although Cassel discloses "operating system," there is no disclosure whatsoever in relation to "a manufacturer of the device".   Accordingly, Applicant respectfully submits that each of claim 4 and claim 14 is patentable over the cited references for at least these additional reasons (page 8/11)”.
Applicant’s arguments are considered, but they are moot based on the new ground of rejection. 

Applicant argues that “Cassel provides no disclosure whatsoever in relation to the shopping history parameter being based on any one or more of "a number of transactions executed within a predetermined time interval", "an average dollar amount of the transactions executed within the predetermined time interval", and/or "a maximum dollar amount of the transactions executed within the predetermined time interval." Accordingly, Applicant respectfully submits that each of claim 6 and claim 16 is patentable over the cited references for at least these additional reasons (9/11)”.
Examiner disagrees.  Cassel in at least paragraph 170,  example, the set of historical records 1618 may include data about previous purchases ( i.e.  "a number of transactions executed) by previous users, such as age of the users, times of purchase ( i.e. predetermined time interval), prices at the time of purchase, deviations of the purchase price from prices of previous transactions, and so on.
Cassel also in at least paragraph 336, discloses a number of purchases  (i.e. a number of transactions executed) made by the user using the at least one payment type within a predetermined time period (i.e. predetermined time interval) prior to the transaction .   
Thus, the claim rejection over the cited prior art of Cassel, with regard to the above, claimed limitation  is maintained.    
Applicant argues that “Jones provides no disclosure whatsoever in relation to "a predetermined threshold value." Accordingly, Applicant respectfully submits that each of claim 9 and claim 19 is patentable over the cited references for at least these additional reasons (page 9/11)”.
Examiner disagrees.  Jones in at least claim 1 discloses resenting an offer to the customer when the offer value resulting from the net present value calculation is at or above a specific offer value threshold; whereby a likelihood that the customer responds positively to the offer is increased. 
Jones in at least column 12, lines 61-67 and column 13, lines 1-10 discloses Finally a customer valuation score 100 is generally created which is independent of the offer being presented and simply relates to the economic responsibility and other commercial factors associated with the customers purchasing behavior. This customer value score 100 is also presented to the NPV engine 98. A net present value is then calculated for the entire offer based on the customer to whom the offer is to be made. Since, as noted earlier, it is the objective of the present invention to provide the highest value of offers to the customer and to also maximize the customer response to those offers, it is desired to have NPV thresholds set at a significantly high level (i..e predetermined threshold), such that customers will respond to the offers. Thus, after creation of the NPV for the offer in question 98 the present invention next determines if the NPV is at a threshold high enough 102 to be offered to the customer. If the NPV threshold is exceeded, the offer is sent to the customer 104 and statistics/characteristics of the offer are provided back to the customer analysis engine 90 to be monitored for customer response. If the NPV threshold is not reached, a new offer is generated 92 and the NPV scoring is then repeated. In this fashion, only the highest value offers based on the merchandise/services being offered and the potential customer response to such offers is sent to the other communication channeled to the customer.
Thus, the claim rejection over the cited prior art of Jones, with regard to the above, claimed limitation  is maintained.    

With regard to claims 1, 9,11 and 19 rejection under 35 U.S.C. § 112 second paragraph, Applicant arguments are considered, therefore the claim rejection under   1, 9,11 and 19 under 35 U.S.C. § 112 second paragraph rejection is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.21

Claims 1,3-7,10-11,13-17 and 20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S (2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  In this case, claim(s) 1,3-7,10-11,13-17 and 20 are nominally directed to a method and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim 1 recites the abstract idea of:  providing an offer for a proposed transaction to a potential recipient. As best understood by the Examiner, the limitations that set forth this abstract idea are: " obtaining first information that relates to the potential recipient; assigning a respective value to each of a plurality of first parameters based on the first information; assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction; determining a composite score based on the assigned first parameter values and the assigned second parameter values; and determining, based on the composite score, whether to provide the offer for the proposed transaction to the potential recipient;  wherein the obtaining of the first information comprises ...;  and wherein the determining of the composite score comprises ...”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial ( in the form of  advertising, and/or  marketing or sales activities);.  The claims are also directed to mathematical concepts ( mathematical relationships).  
Step 2AProng 2: The additional elements “processor, graphical user interface, a support vector machine model and a clustering model”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“processor, graphical user interface, a support vector machine model and a clustering model”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 3-7, 9-10 do not add significantly more. 
The dependent claims 3-7, 9-10 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 11, 13-17, 19-20 suffer from substantially the same deficiencies as outlined with respect to claims 1,3-7, 9-10 and are also rejected accordingly.  Therefore, the claims 1,3-7,10-11,13-17 and 20  are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3, 5-7,10-11,13, 15--17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassel,et al, US Pub No: 2020/0202317 A1 in view of Jones et al, US Pat No: 6925441 B1.

Claims 1 and 11:
Cassel discloses:
obtaining first information that relates to the potential recipient, obtain first information that relates to the potential recipient by receiving the first {P60868 05109493.DOCX}4Attorney Docket No. P60868Application No. 17/005,995 information from the potential recipient via a graphical user interface  (see at least the abstract and  paragraphs 26, 29-32;  paragraph 26 ( discloses a system and method that receives requests from users to view details associated with a first transaction conducted by the user (e.g., a purchase of items or services from an online merchant via a browser); paragraph 36, if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions);
assigning a respective value to each of a plurality of first parameters based on the first information (see at least paragraphs 29-32, 34, 36,  116 -118, 128, 133-142, 160; paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity), number_different_products (i.e.browsingactivity for a TV);
assigning a respective value to each of a plurality of second parameters based on second information that relates to the offer for the proposed transaction (see at least the abstract, paragraphs 29-32, 34, 36,  116 -118, 128, 133-142, 160; paragraph 36 ( if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity);seconds_since_midnight,activation_amount,tot_debt, number_different_products (i.e.browsingactivity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.);
determining a score (i.e. composite) based on the assigned first parameter values and the assigned second parameter values (see at least paragraphs 31-34,160,  164, 344 and claim 1, paragraph 179 ); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email, estore_group (i.e. browsing activity); seconds_since_midnight, activation_amount, tot_debt, number_different_products (i.e. browsing activity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.); 
determining, based on the score, whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 36,  160, 179-182, 344 and claim 1,  paragraph 36 ( if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions); paragraph 160 (the scores 1542A-42E may be computed by passing a set of inputs, generated based on the details 1516, through a random forest that has been trained on a data set of information about past usage by other users. The inputs may be one or more values for one or more variables, similar to the variables described above (e.g, name_in_email,estore_group(i.e.browsingactivity);seconds_since_midnight,activation_amount,tot_debt, umber_different_products (i.e.browsingactivity for a TV); days_since_last_purchase_0_3_months,activation_amount ast_purchase_0_3_months, stds_dev_from_previous_purchases, payment method last_purchase_0_3_months, n_credit_card_0_3_months, n_direct_bank_0_3_months, n_prepay_0_3_months, and n_invoice_0_3_months, etc.);
Cassel does not specifically disclose, but Jones however discloses:
 wherein determining of a composite score comprises applying a first algorithm to each of the plurality of first parameters and to each of plurality of second parameters, and wherein the first algorithm corresponds to at least one from among a support vector machine model and a clustering model (see at least column 15, lines 36-55 ( A customer value score 172 which strictly relates to the customer's purchasing habits, is combined together with an offer specific score 174 which takes into account customer spending, customer financial, and demographic group data are combined together with information relating to the costs of making the offer 176 to the consumer. These three series of factors and variables are presented to the NPV calculation engine 178 to arrive at an NPV score);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a clustering model that determine  a composite score by indexing consumer profile group and transaction history in a database  as in Jones in the  method for using supervised model to identify user  with the motivation effectively target consumers for specific marketing is a way to determine the spending profile of consumers for a variety of merchandise as taught by Jones over that of Gassel.

Claims 3 and 13:
 The combination of Gassel/Jones discloses the limitations as shown above.
Cassel further discloses:
wherein the plurality of first parameters includes at least one from among a parameter that relates to an age of the potential recipient, a parameter that relates to a gender of the potential recipient, a parameter that relates to a  P60868 place of residence of the potential recipient, a parameter that relates to a device type used by the potential recipient, a digital profile parameter that relates to the potential recipient, a financial product type parameter, an account activation duration parameter, and a shopping history parameter (see at least paragraphs 31-32, 34,  36, 174-175; paragraph 34 (Based on the scores for each of the potential payment types, the system may select the user interface customized around the payment type most likely preferred by the user. For example, if previous purchases indicate that payment type for purchases made between 9:00 AM and 5:00 PM is usually direct bank withdrawal, but outside those hours payment type is usually by credit  card, if the transaction is occurring at 10:53 PM, the system may select to display credit card as the default payment type in the checkout user interface); paragraph 36 ( ( if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions);

Claims 5 and 15:
The combination of Gassel/Jones discloses the limitations as shown above.
Cassel further discloses:
wherein a value of the financial product type parameter is based on an account type that includes at least one from among a credit card account, a debit card account, a checking account, and a savings account (see at least paragraphs 34-36; paragraph 34 (Based on the scores for each of the potential payment types, the system may select the user interface customized around the payment type most likely preferred by the user. For example, if previous purchases indicate that payment type for purchases made between 9:00 AM and 5:00 PM is usually direct bank withdrawal, but outside those hours payment type is usually by credit  card, if the transaction is occurring at 10:53 PM, the system may select to display credit card as the default payment type in the checkout user interface);

claims 6 and 16:
The combination of Gassel/Jones discloses the limitations as shown above.
Cassel further discloses:
wherein a value of the shopping history parameter is based on at least one from among a number of transactions executed within a predetermined time interval, an average dollar amount of the transactions executed within the predetermined time interval, and a maximum dollar amount of the transactions executed within the predetermined time interval ( see at least paragraphs 39,  48 and 170; paragraph 170, (example, the set of historical records 1618 may include data about previous purchases ( i.e.  "a number of transactions executed) by previous users, such as age of the users, times of purchase ( i.e. predetermined time interval), prices at the time of purchase, deviations of the purchase price from prices of previous transactions, and so on);
  
Claims 7 and 17:
The combination of Gassel/Jones discloses the limitations as shown above.
Cassel further discloses:
wherein the plurality of second parameters includes at least one from among a merchant type parameter, and a merchant digital wallet mechanism parameter (see at least paragraphs 37, 39, 89 and 160; paragraph 89 (an example, a user may have input a telephone number as asset information when purchasing new shoes from an online merchant at a first time. At a second time, the user may have input an email address as asset information when purchasing a brand-new bag in another online purchase. An embodiment of the system of Appendix A, as previously described, may determine that the orders for the new shoes and brand-new bag are likely from the same user, and consequently assign the same user identifier to both transactions);

Claims 8 and 18:
The combination of Gassel/Jones discloses the limitations as shown above.
Cassel further discloses:
wherein a value of the transaction type parameter is based on whether the proposed transaction is an online transaction or a swipe transaction that is to be executed by using a point-of-sale device to swipe a payment card ( see at least paragraphs 37, 39 and 89; paragraph 89 (an example, a user may have input a telephone number as asset information when purchasing new shoes from an online merchant at a first time. At a second time, the user may have input an email address as asset information when purchasing a brand-new bag in another online purchase. An embodiment of the system of Appendix A, as previously described, may determine that the orders for the new shoes and brand-new bag are likely from the same user, and consequently assign the same user identifier to both transactions);

Claims 9-10 and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassel,et al, US Pub No: 2020/0202317 A1 in view of Jones et al, US Pat No: 6925441 B1.

Claims  9 and 19:
The combination of Cassel/ Jones  discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 36,179-182, 344 and claim 1( paragraph 36, if a user browses product pages for 32-inch televisions of one or more merchants, the system of the present disclosure may conclude that the user is on the verge of purchasing a 32-inch television, and, accordingly, may present promotions or price reductions for 32-inch televisions. Techniques described and suggested in the present disclosure further include predicting a likelihood, using a random forest of a supervised model, that a user will not complete a transaction, and, accordingly, may present promotions or other incentives in order to encourage such users to complete their transactions);
Cassel  does not specifically disclose, but Jones , however, discloses:
comparing the composite score with a predetermined threshold value and determining whether to provide the offer based on a result of the comparing (see at least column 9, lines 44-67, column 10, lines 1-18 and  fig ( 1 and 3)  and column 12, lines 61-67 and column 13, lines 1-10 discloses (Finally a customer valuation score 100 is generally created which is independent of the offer being presented and simply relates to the economic responsibility and other commercial factors associated with the customers purchasing behavior. This customer value score 100 is also presented to the NPV engine 98. A net present value is then calculated for the entire offer based on the customer to whom the offer is to be made. Since, as noted earlier, it is the objective of the present invention to provide the highest value of offers to the customer and to also maximize the customer response to those offers, it is desired to have NPV thresholds set at a significantly high level (i..e predetermined threshold), such that customers will respond to the offers. with the associated text);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a clustering model that determine  a composite score by indexing consumer profile group and transaction history in a database  as in Jones in the  method for using supervised model to identify user  with the motivation effectively target consumers for specific marketing is a way to determine the spending profile of consumers for a variety of merchandise as taught by Jones over that of Gassel.
 
Claims 10 and 20:
The combination of Cassel/ Jones  discloses the limitations as shown above.
Cassel further  discloses:
wherein the determining of whether to provide the offer for the proposed transaction to the potential recipient (see at least the abstract, paragraphs 179-182, 344 and claim 1);
Cassel does not specifically disclose, but Jones , however, discloses:
notifying the potential recipient of the offer by transmitting at least one from among  a text message, and a mobile alert message to the potential recipient ( see at least claim 18 (targeted marketing of goods and services to specific consumers of claim 16 wherein the channels of communication are taken from the group consisting of invoice mailings, statement mailings, the Internet, electronic mail, and telephone (i.e, texting or sending a mobile alert message);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have notifying the potential recipient of the offer by transmitting at least one from among  a text message, and a mobile alert message to the potential recipient  as in Jones in the  method for using supervised model to identify user  with the motivation maximize the consumer response to offers, the best offer, geared to an individual consumer and presented over a channel of established communications with the consumer should be presented as taught by Jones over that of Gassel.

Claims 4 and 14  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassel,et al, US Pub No: 2020/0202317 A1 in view of Jones et al, US Pat No: 6,925,441 B1 in view of Van, US Pub No: 2016/0071107 A1.

Claims 4 and 14:
The combination of Cassel/ Jones  discloses the limitations as shown above.
The combination of Cassel/ Jones  does not specifically disclose, but Van however discloses:
wherein a value of a parameter that relates to the device type is based on a manufacturer of the device (see at least paragraph 77 (  This score is based on a matrix of attributes available and each attribute value. If the 2 device IDs do not match and the devices are different types of devices (for example one iPhone and one Android phone), then the score may be 100. Alternatively if the devices use the same IP address indicative that the two devices are being used on the same network, a score of 50 may result);
It would have been obvious to one of ordinary skill in the art at the time of the invention to a value of a parameter that relates to the device type is based on a manufacturer of the device as in Van in the  method for using supervised model to identify user of Gassel with the motivation  of providing the facility for consumers to purchase goods and services on-line, merchants without expose themselves to the potential for fraudulent transactions through these channels as taught by Van over that of Gassel/Jones.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Harris, US PUB No: 2019/0333073A1 teaches reputation management in a transaction processing system.
Clyne, US Pat No: 10089630B2 teaches systems and methods to provide offers to travelers

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	
/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682